      Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 1 of 9

              ORIGINAL
Approved:    ~~
             Brett M. Kalikow
             Assistant United States Attorney

Before:      HONORABLE JAMES L. COTT
             United States Magistrate Judge
             Southern District of New York
                                               I 9M'11\.1
                                                     Af'f 2 7.
                                                             . 82 •
                              -----X

 UNITED STATES OF AMERICA                     SEALED COMPLAINT

            - v. -                            Violations of 18 U.S.C.
                                              §§ 1028A, 1344 and 2
 LORRAINE SHANLEY,
                                              COUNTY OF OFFENSE:
                       Defendant.             New York



                 - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

           DELEASSA PENLAND, being duly sworn, deposes and says
that she is a Special Agent with the United States Attorney's
Off ice in the Southern District of New York, and charges as
follows:

                                COUNT ONE
                               (Bank Fraud)

     1.   From at least in or about 2010 up to and including in
or about 2017, in the Southern District of New York and
elsewhere, LORRAINE SHANLEY, the defendant, did knowingly
execute a scheme and artifice to defraud a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, and to obtain moneys,
funds, credits, assets, securities, and other property owned by,
and under the custody and control of such financial institution,
by means of material false and fraudulent pretenses,
representations, and promises, to wit, SHANLEY fraudulently
obtained and expended at least approximately $410,000 held in
the checking account of a charitable organization for which she
volunteered as Treasurer by, among other things, forging the
signature of another authorized signatory on the charity's
     Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 2 of 9




checks, double endorsing the charity's checks and cashing and
depositing them into her own personal accounts, writing
unauthorized checks and making unauthorized checking account
payments to pay for personal expenses and to distribute money to
herself and family members, and by making payments on a charity
credit card which she had used to make unauthorized purchases
for personal expenses.

       (Title 18, United States Code, Sections 1344 and 2.)

                             COUNT TWO
                    (Aggravated Identity Theft)

     2.   On or about August 26, 2016, in the Southern District of
New York and elsewhere, LORRAINE SHANLEY, the defendant, knowingly
did transfer, possess, and use, without lawful authority, a means
of identification of another person, during and in relation to a
felony violation enumerated in Title 18, United States Code,
Section 1028A(c), to wit, SHANLEY possessed, used, and transferred
the name and signature of another person in connection with the
bank fraud, as charged in Count One of this Complaint.

  (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                             and 2.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

     3.   I am a Special Agent with the United States Attorney's
Office in the Southern District of New York ("USAO").  I have
been personally involved in the investigation of this matter,
which has been investigated jointly by Special Agents of the
Internal Revenue Service along with Special Agents in the USAO.
I have been employed by the USAO since 2015, prior to which I
was a Revenue Agent with the Internal Revenue Service for more
than twelve years. This affidavit is based in part on that
experience, on my conversations with other law enforcement
officials and others, on my examination of various reports and
records, and my interviews of witnesses.  Because this affidavit
is being submitted for the limited purpose of demonstrating
probable cause, it does not include all the facts that I have
learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.




                                   2
     Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 3 of 9




                              Overview

      4.   As set forth more fully below, from at least in or
about 2010 up to and including in or about 2017, LORRAINE
SHANLEY, the defendant, fraudulently obtained the funds of a
nonprofit organization ("Charity-1") for which she served as a
volunteer and board member, and for which she held various
titles at various times, including Secretary, Treasurer, and
Public Relations Director, and which funds were held in Charity-
1' s bank account.  During this time period, SHANLEY fraudulently
obtained money from a checking account held by Charity-1 (the
"Charity-1 Account") in several ways, including, that she (1)
forged the signature of another authorized signatory on checks
drawing on the Charity-1 Account, which checks SHANLEY used to
pay for her own personal expenses and to benefit herself and her
family members; (2) double endorsed checks drawing on the
Charity-1 Account which were payable to the names of various
individuals, i.e., on the back of the check, SHANLEY signed the
name of the person to whom the check was issued and then signed
her own name, and cashed or deposited the check into her
personal bank account; (3) issued and caused to be issued checks
drawing on the Charity-1 Account, which were not for authorized
purposes, and which benefited SHANLEY and members of her family;
and (4) charged various unauthorized personal expenses on a
credit card belonging to Charity-1 (the "Charity-1 Credit
Card"), which charges were paid off with money from the Charity-
1 Account.

     5.   In total, during this period, SHANLEY fraudulently
obtained for unauthorized personal purposes approximately
$410,000 in funds from the Charity-1 Account, which is over 20%
of the total donations received by Charity-1 during that time
period.

                             Background

     6.    Based on my interviews with past and present officers
of Charity-1, I have learned, in substance and in part, the
following:

          a.   Charity-1, which was founded in 1988, is a not-
for-profit charity registered under section SOl(c) (3) of the
United States Internal Revenue Code.

          b.   From in or about 2010 to in or about 2017,
Charity-l's official mailing address was an address in Staten


                                   3
     Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 4 of 9




Island, New York, though Charity-1 did not own or maintain any
physical premises.

          c.   The mission of Charity-1 is to provide financial
support to the widows and children of New York City Police
Department ("NYPD") officers killed in the line of duty.

          d.   The surviving spouses of NYPD officers killed in
the line of duty ("duty widows" or "performance widows") are
automatically eligible to be "members" of Charity-1.  From in or
about 2010 to in or about 2017, there were approximately 120
members of Charity-1.

          e.   Charity-1 fulfills its mission principally by
sending annual or biannual checks to members, which generally
ranged from approximately $1,000 to $3,000.  Charity-l's annual
or biannual distributions are distributed equally to each
member, i.e., each member is supposed to receive the same amount
during each payment cycle. In addition, Charity-1 would pay
approximately one to five scholarships per year.  Such
scholarships generally ranged from approximately $2,000 to
$4,000, and were exclusively issued for college expenses for the
surviving spouse or child of an NYPD officer who died in the
line of duty. Also, Charity-1 sometimes, but rarely, provided
financial assistance for emergency or catastrophic situations.

          f.   Charity-1 is funded primarily through the
donations of governmental employees, through the NYC Gives
(formerly known as the Combined Municipal Campaign, or CMC)
program.

             i.     Based on my review of publicly available
information, I have learned, in substance and in part, that NYC
Gives is a program that enables New York City employees to make
charitable contributions to participating programs through
payroll deductions.

            ii.      Based on information provided by the
entities that manage the NYC Gives program, Charity-1 received
between approximately $200,000 and $275,000 per year for the
years 2010 through 2017, for a total of approximately $1.9
million during that period.   From 2010 to 2017, 99% of all
donations paid to Charity-1 through NYC Gives were contributions
from NYPD employees.   On average, over 5,500 NYPD employees
donated to Charity-1 per year.



                                   4
     Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 5 of 9




                          The Fraud Scheme

     7.      Based on my interviews with two former officers of
Charity-1 ("Individual-1" and "Individual-2"), as well as my
review of bank records for accounts belonging to Charity-1,
LORRAINE SHANLEY, the defendant, and others, I have learned, in
substance and in part, the following:

          a.   From at least in or about 2010 to in or about
2017, SHANLEY, Individual-1, and Individual-2 were all officers
of Charity-1. Individual-1 and Individual-2 are surviving
spouses of NYPD officers who died in the line of duty.  SHANLEY
is a heart widow. A heart widow is a surviving spouse of a NYPD
officer who died of a heart ailment during his employment.

          b.   From at least in or about 2010 to in or about
2017, Charity-1 maintained the Charity-1 Account, which was a
checking account at a branch of a bank ("Bank-1") located in
Staten Island, New York.  Based on my review of publicly
available information, I have learned, in substance and in part,
that at all times between 2010 and 2017, Bank-1 was a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation.

          c.   Charity-1 used the Charity-1 Account to pay
benefits to members and certain operating expenses, including
charges associated with Charity-l's credit cards.

          d.   SHANLEY and Individual-1 were the only authorized
signatories for the Charity-1 Account.  However, only SHANLEY
had online access to the Charity-1 Account.

          e.   From at least in or about 2010 to in or about
2017, Charity-1 maintained a corporate credit card account with
three authorized users, SHANLEY, Individual-1, and Individual-2.
SHANLEY was authorized to use Charity-1 Credit Card for
legitimate Charity-1 operating expenses.  Bank records
differentiate between purchases made using the Charity-1 Credit
Card assigned to SHANLEY, Individual-1, and Individual-2.

          f.   From at least in or about 2010 to in or about
2017, SHANLEY was the person who managed Charity-l's checking
account, credit card payments, and tax filings.  For a time,
SHANLEY had the official title of Treasurer.  However, at some
point, Individual-1 was given the official title Treasurer, and
SHANLEY was given the official title of Public Relations
Director. However, SHANLEY at all times maintained

                                   5
     Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 6 of 9




responsibilities for Charity-l's finances,     and signed Charity-
l's annual tax filings as Treasurer.

          g.   From in or about 2010 to in or about 2017,
SHANLEY fraudulently obtained significant sums of money from the
Charity-1 Account for purposes that were not authorized by
Charity-1, and which benefited SHANLEY and her family members.
Each calendar year, SHANLEY fraudulently obtained between
approximately $24,000 and $74,000, totaling approximately
$410,000 over the entire period.

          h.    Examples of some of the ways in which SHANLEY
fraudulently obtained funds contained in the Charity-1 Account,
and some of the purposes for which those funds were obtained,
include the following:

             i.     SHANLEY double endorsed and deposited into
her personal bank accounts two checks, dated November 30, and
December 26, 2012, drawing on the Charity-1 Account totaling
$4,000 ($2,000 each).  The checks were payable to the names of
two different individuals, neither of which was SHANLEY's name,
and SHANLEY forged the signature of Individual-1 on each check.
Each check was dated around the same time as the annual Charity-
1 disbursement to members, and had "cmc campaign" in the memo
line.

            ii.     SHANLEY double endorsed and deposited into
her personal bank account one check, dated July 9, 2012, drawing
on the Charity-1 Account totaling $6,000.  The check was
originally made payable to the name of an individual other than
SHANLEY, and the word "scholarship" was written in the memo
line.

           iii.      In and around 2011, 2012, 2014, and 2015,
SHANLEY signed checks drawing on the Charity-1 Account and made
an electronic transfer totaling approximately $63,000 for legal
services and related expenses in relation to criminal charges
made against SHANLEY's son, and at least approximately $8,700 of
that money was subsequently returned to SHANLEY and deposited
into bank accounts belonging to SHANLEY.   Among the checks
drawing on the Charity-1 Account were two checks SHANLEY signed
dated May 24 and June 12, 2015, for the amounts of $10,000 and
$15,000 respectively, which were paid to a law firm located in
Manhattan, New York.

            iv.     From on or about January 10, 2012 to on or
about October 19, 2017, SHANLEY signed checks drawing on the

                                   6
      Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 7 of 9




Charity-1 Account and made a charge on the Charity-1 Credit Card
to pay at least approximately $32,080 in SHANLEY's personal
dental expenses to three different dentists.  Payments for
dental work using funds from the Charity-1 account were made in
each calendar year between 2012 and 2017.

             v.     From on or about January 5, 2012 to on or
about July 30, 2017, SHANLEY signed checks drawing on the
Charity-1 Account totaling at least approximately $25,671 for
landscaping services for SHANLEY's residence.  Such payments
were made in each calendar year between 2012 and 2017.

            vi.      From in or about December 2010 to in or
about December 2014, at least approximately nine checks drawing
on the Charity-1 Account totaling approximately $28,400 were
made payable to a family member of SHANLEY ("Family Member-1").
Family Member-1 had special needs and SHANLEY had control of
trust accounts set up for Family Member-1. Some of these checks
from Charity-1 made payable to Family Member-1 contained
notations in the memo line indicating that they were for the
combined municipal campaign or for a scholarship.   Family
Member-1 is not a surviving spouse or child of an NYPD officer
killed in the line of duty, and therefore was not eligible to be
a member of Charity-1 so as to receive CMC disbursements or
scholarships.   In several instances, SHANLEY forged the
signature of Individual-1 on checks made out to Family-Member 1,
and/or double endorsed the checks made out to Family Member-1
and cashed them against or deposited them into two trust
accounts held for the benefit of Family Member-1 which SHANLEY
controlled.

           vii.     On or about August 26, 2016, SHANLEY forged
the signature of Individual-1 on a check drawing on the Charity-
1 Account, totaling $7,000, made payable to a family member of
SHANLEY ("Family Member-2"), who is a police officer.  Family
Member-2 is not a member of Charity-1, and the payment to him
was not authorized by Individual-1 or Individual-2.

          viii.     From on or about January 8, 2013 to on or
about December 6, 2016, approximately 10 purchases were made on
SHANLEY'S Charity-1 Credit Card from event ticket vendors, such
as Stubhub, Vividseats, and Ticketmaster, totaling more than
approximately $8,000.  For example, on or about May 25, 2016,
SHANLEY's Charity-1 Credit Card was used to make a purchase of
$1,422.70 from Ticketmaster, located in New York, New York.   The
credit card records for the May 25, 2016 Ticketmaster purchase
contain a notation "Barbara Streisand," which I believe, based

                                   7
      Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 8 of 9




on my training and experience, indicates that the purchase was
for Barbara Streisand concert tickets.

            ix.     On or about May 14, 2016, SHANLEY's Charity-
1 Credit Card was used to make a payment of $961.28 to "DOF
Parking & Camera Tix," located in New York, New York.  Based on
publicly available information, I believe that "DOF Parking &
Camera Tix" refers to the New York City Department of Finance,
which is responsible for collecting parking ticket and traffic
camera violations.

             x.     From on or about May 18, 2011 to on or about
September 1, 2015, SHANLEY wrote checks drawing on the Charity-1
Account to pay at least approximately $29,000 to a private
primary school for the tuition of SHANLEY's grandchild. Charity-
1 does not pay for the education expenses of grandchildren. On
some of the checks written to the private school, SHANLEY forged
the signature of Individual-1.   The payments were not authorized
by Individual-1 or Individual-2.

                          Fraud Scheme Uncovered

     8.   Based on my interviews with past and present officers
of Charity-1, and my review of documents provided by Charity-1,
I have learned, in substance and in part, the following:

          a.     In and around the fall of 2017, a new volunteer
("Volunteer-1") became involved in the management of Charity-1,
and undertook efforts to modernize the charity's website and
operations.  As part of that effort, Volunteer-1 requested
Charity-l's tax forms and records from Individual-1.
Individual-1 obtained the tax forms and records from LORRAINE
SHANLEY, the defendant, and turned them over to Volunteer-1.

           b.    Volunteer-1 identified various anomalies in the
tax forms and records.   Among them, on Charity-l's Form 990
Return of Organization Exempt From Income Tax for tax year 2016,
the name and signature of the Charity-1 officer appeared to have
been whited out, with Individual-l's name and signature written
in.   In addition, Volunteer-1 noticed various questionable
expenses, such as department store purchases, rent payments
 (Charity-1 does not have a physical location and does not rent
any property), and payments for the private-school tuition of
SHANLEY's grandchild.

             i.     Based on my review of the actually filed
Charity-1 Form 990 for tax year 2016, I have learned, in

                                   8
      Case 1:19-cr-00383-SHS Document 1 Filed 03/20/19 Page 9 of 9




substance and in part, that SHANLEY, not Individual-1, signed
that tax form, and was listed as the Charity-1 Treasurer.

            ii.     Based on my interview with Individual-1, I
have learned, in substance and in part, that Individual-1 did
not look at the tax forms and records SHANLEY provided before
Individual-1 disclosed them to Volunteer-1.  Indidivudal-1 did
not sign the altered Form 990 that was provided to Volunteer-1.

          c.     Volunteer-1 and founding members of Charity-1
inquired of Individual-1 about the tax form and questionable
expenses.  Individual-1 in turn contacted SHANLEY.  In response,
SHANLEY, in sum and substance, told Individual-1 that she would
pay back the money in full that she had taken from Charity-1.

          WHEREFORE, I respectfully request that a warrant be
issued for the arrest of LORRAINE SHANLEY, the defendant, and
that she be arrested and imprisoned, or bailed, as the case may
be.




                                 Special Agent
                                 United States Attorney's Office



Sworn to before me th1.':
'2.bt dayof March, 201CJ



            ~J..     w-
     ABLE JAMES L. COTT
     D STATES MAGISTRATE JUDGE
                         YORK




                                   9
